          Case 2:18-cv-01531-RAJ Document 34 Filed 05/12/20 Page 1 of 2



1

2
                                                        The Honorable Richard A. Jones
3

4

5

6

7

8

9

10

11                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
12                                AT SEATTLE
13
       RUBIE’S COSTUME COMPANY,
14     INC., a New York corporation,              No. 2:18-cv-01531-RAJ

15                           Plaintiff,           ORDER GRANTING RUBIE’S
                                                  COSTUME COMPANY’S
16             v.                                 MOTION TO CONFIRM
                                                  SUFFICIENCY OF
17     LUO LI JIANG; BAI JIANG; FENG              ALTERNATIVE SERVICE
       HUANG; DONGYUAN DENG;
18     NENG LIU; XIA YA QIN; XIA BU;
       YUEXI INTERNATIONAL
19     TRADING COMPANY; and JOHN
       DOES 1-11, currently unknown
20     individuals and entities,

21                           Defendants.

22
           This matter is before the Court on Plaintiff Rubie’s Costume Company, Inc.’s
23
     (“Rubie’s”) motion to confirm sufficiency of alternative service. Dkt. # 32. Having
24
     reviewed the motion and the remainder of the record, the Court finds that Rubie’s
25
     service on Defendants Luo Li Jiang, Bai Jiang, Feng Huang, Dongyuan Deng, and
26
     Xia Ya Qin via registered e-mail with confirmation of delivery complies with this


     ORDER - 1
          Case 2:18-cv-01531-RAJ Document 34 Filed 05/12/20 Page 2 of 2



1    Court’s previous Order granting alternative service (Dkt. # 23) and Fed. R. Civ. P.
2    4(f)(3). Plaintiff’s motion is GRANTED.
3          DATED this 12th day of May, 2020.
4

5
                                                     A
                                                     The Honorable Richard A. Jones
6
                                                     United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     ORDER - 2
